DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 contains allowable subject matter because Lee and Vayilapelli do not teach wherein the subscription ID comprises at least an application user part and a domain part, and wherein the application user part is a permanent application user ID or a temporary ID assigned by the SMF.
Claim 7 contains allowable subject matter because Lee and Vayilapelli do not teach wherein selecting which SMF the request should be forwarded to further comprises: selecting the SMF based on a domain part of the subscription ID and a connection ID, or selecting the SMF based on a domain part and temporary ID of the subscription ID, or selecting based on a domain part of the subscription ID.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
III.	Claims 29 and 31 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.

Claim 31 recites “a computer program comprising instructions which, when executed on at least one processor” in lines 1-2.  The specification describes the phrase “computer program” to comprise instructions and a first carrier may comprise the first computer program and the first carrier is one of an electronic signal, optical signal, radio signal, or computer readable storage medium (see the specification, page 32, lines 25-29).  One of ordinary skill in the art would understand the above disclosure to be open-ended and including a computer program comprising a transitory signal.  However, claims directed to computer programs and/or transitory signals are not considered to be within the statutory categories of invention.  Therefore, claim 31 is rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

IV.	Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

For purposes of examination, the examiner will treat the following quotation from claim 1, “the connection ID” as “a connection ID”.
Following prior art rejection is based on the best possible interpretation of the claim language in light of the above rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

V.	Claims 1-4, 8-9, 11-15, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0187277 A1).
Regarding claim 1 Lee teaches a method performed by a Radio Access Management Function, RAMF (MM 207, fig. 2A) for handling connectivity to a Data Network, DN (see paragraphs [0049] & [0050] – [0051] and Fig. 2A, the MM performs a signal routing function when the UE transmits a session establishment for data communication to the MM and this reads on a method performed by a Radio Access Management Function), the method comprising: receiving from a User Equipment, UE (201, Fig. 2A) (see paragraph [0050], the UE 201 transmits a PDU session establishment request message to the MM and this reads on receiving from a User Equipment) a request associated with connectivity to the DN (DN 204, Fig. 2A) for an application having a subscription ID (see paragraphs [0049] – [0050], The UE  requests a new session establishment for data communication.  The session refers to an association between the UE and the data network DN 204.  The session establishment request message contains a UE ID.  This reads on a request associated with connectivity to the DN for an application having a subscription ID); selecting based on at least a part of the subscription ID, which Session Management Function, SMF, the request should be forwarded to (see paragraphs [0050] – [0051] & [0053] and Fig. 2A, Upon receiving the session establishment request the MM forwards the request to a default SM, which selects a suitable SM by performing session management selection based on the UE subscription.  This reads on selecting based on at least a part of the subscription ID, which Session Management Function, SMF, the request should be forwarded to); and forwarding the request to the selected SMF (see paragraph [0053], the default SM delivers the received session establishment request to the chosen SM through the MM and this reads on forwarding the request to the selected SMF).
Regarding claim 2 Lee teaches a request for establishing a connection between the application and the DN, or a request for modifying an already existing connection between the application and the DN, or a request for application to join an existing connection using another UE and to the same DN (see paragraph [0049], The UE requests a new PDU session establishment for data communication, the PDU session refers to an association between the UE and the data network.  This reads on a request for establishing a connection between the application and the DN).
Regarding claim 3 Lee teaches receiving, from the SMF, at least one of the following: accept information indicating whether the request is accepted, a temporary ID for at least part of the The chosen SM transmits, to the MM a session establishment response including the UE IP, the MM transmits the session establishment response including the UE IP to the UE.  This reads on receiving, from the SMF, at least one of the following: accept information indicating whether the request is accepted, a temporary ID for at least part of the subscription ID, a SMF ID and a connection ID; and transmitting at least one of the accept information, the temporary ID and the connection ID to the UE).
Regarding claim 4 Lee teaches wherein the connection ID (session ID) is a dedicated identity for the application’s connection to the DN (see paragraph [0056] and Fig. 2A & Fig. 2B, the SM transmits a session ID and this reads on wherein the connection ID (session ID) is a dedicated identity for the application’s connection to the DN).
Regarding claim 8 Lee teaches receiving instructions from an I-SMF (default SM 208a, Fig. 2A) to redirect the request to another SMF (chose SM 208b, Fig. 2A); and forwarding the request to the other SMF (see paragraph [0053], the default SM transmits information to the MM and then delivers the session establishment request to the chosen SM and this reads on receiving instructions from an I-SMF to redirect the request to another SMF forwarding the request to the other SMF).
Regarding claim 9 Lee teaches a method performed by a Session Management Function (SMF) for handling connectivity to a Data Network, DN, (see paragraph [0053], The default SM selects a suitable SM for a session establishment request, the session establishment request for a data communication session with a data network (see paragraph [0049] and Fig. 2A.  This reads on method performed by a Session Management Function (SMF) for handling connectivity to a Data Network, DN), the method comprising: receiving, from a Radio Access Management Function (MM 207, Fig. 2A), RAMF, a request associated with connectivity to the DN for an application having a subscription ID (see paragraphs [0049] – [0050], The UE requests a new session establishment for data communication with a Data Network (see paragraph [0049]).  The session establishment request message contains a UE ID.   The MM forwards the session establishment message to a default SM 208a.  This reads on receiving, from a Radio Access Management Function (MM 207, Fig. 2A), RAMF, a request associated with connectivity to the DN for an application having a subscription ID); determining whether the request is accepted: and transmitting, to the RAMF, at least one of: accept information indicating whether the request is accepted, a temporary ID for at least a part of the subscription ID, a SMF ID and a connection ID (see paragraphs [0056], upon reception of the initial session setup request, the chosen SM performs a response process including transmitting a session establishment response to the MM 207 and this reads on determining whether the request is accepted: and transmitting, to the RAMF, at least one of: accept information indicating whether the request is accepted, a temporary ID for at least a part of the subscription ID, a SMF ID and a connection ID).
Regarding claim 11 Lee teaches limitations as recited above in claim 2 and therefore claim 11 is rejected for the same reasons given above.
Regarding claim 12 Lee teaches obtaining subscription data associated with the subscription ID (see paragraphs [0053] & [0055], The default SM selects a suitable SM based on the UE subscription.  The chosen SM transmits an initial setup request that contains the UE ID.  This reads on obtaining subscription data associated with the subscription ID); and wherein the decision of whether the request has been accepted is based on the subscription data (see paragraphs [0055] – [0056] and Fig. 2B, the RAN transmits an initial setup response including the UE ID to the chosen SM and this reads on wherein the decision of whether the request has been accepted is based on the subscription data).
Regarding claim 13 Lee teaches wherein the SMF is an Interrogating SMF (default SM 208a, Fig. 2A), I-SMF, and wherein the method further comprises: determining that the request is intended for another SMF for the same DN; and redirecting the request to the other SMF to which the request is intended (see paragraphs [0051] & [0053], the MM 207 forwards the session establishment request to a default SM 208a, the default SM selects a suitable SM and delivers the session establishment request to the chosen SM 208B.  This reads on wherein the SMF is an Interrogating SMF I-SMF, and wherein the method further comprises: determining that the request is intended for another SMF for the same DN; and redirecting the request to the other SMF to which the request is intended).
Regarding claim 14 Lee teaches forwarding the request to the other SMF; or transmitting instructions to the RAMF to forward the request to the other SMF (see paragraph [0053], the default SM selects a suitable SM and delivers the received session establishment request to the chosen SM and this reads on teaches forwarding the request to the other SMF; or transmitting instructions to the RAMF to forward the request to the other SMF).
Regarding claim 15 Lee teaches a Radio Access Management Function, RAMF (MM 207, fig. 2A) for handling connectivity to a Data Network, DN (see paragraphs [0049] & [0050] – [0051] and Fig. 2A, the MM performs a signal routing function when the UE transmits a session establishment for data communication to the MM and this reads on a method performed by a Radio Access Management Function), the RAMF being adapted to: receive from a User Equipment, UE (201, Fig. 2A) (see paragraph [0050], the UE 201 transmits a PDU session establishment request message to the MM and this reads on receiving from a User Equipment) a request associated with connectivity to the DN (DN 204, Fig. 2A) for an application having a subscription ID (see paragraphs [0049] – [0050], The UE  requests a new session establishment for data communication.  The session refers to an association between the UE and the data network DN 204.  The session establishment request message contains a UE ID.  This reads on a request associated with connectivity to the DN for an application having a subscription ID); select based on at least a part of the subscription ID, which Session Management Function, SMF, the request should be forwarded to (see paragraphs [0050] – [0051] & [0053] and Fig. 2A, Upon receiving the session establishment request the MM forwards the request to a default SM, which selects a suitable SM by performing session management selection based on the UE subscription.  This reads on selecting based on at least a part of the subscription ID, which Session Management Function, SMF, the request should be forwarded to); and forward the request to the selected SMF (see paragraph [0053], the default SM delivers the received session establishment request to the chosen SM through the MM and this reads on forwarding the request to the selected SMF).
Regarding claim 23 Lee teaches a Session Management Function (SMF) for handling connectivity to a Data Network, DN, (see paragraph [0053], The default SM selects a suitable SM for a session establishment request, the session establishment request for a data communication session with a data network (see paragraph [0049] and Fig. 2A.  This reads on method performed by a Session Management Function (SMF) for handling connectivity to a Data Network, DN), the SMF being adapted to: receive, from a Radio Access Management Function (MM 207, Fig. 2A), RAMF, a request associated with connectivity to the DN for an application having a subscription ID (see paragraphs [0049] – [0050], The UE requests a new session establishment for data communication with a Data Network (see paragraph [0049]).  The session establishment request message contains a UE ID.   The MM forwards the session establishment message to a default SM 208a.  This reads on receiving, from a Radio Access Management Function (MM 207, Fig. 2A), RAMF, a request associated with connectivity to the DN for an application having a subscription ID); determine whether the request is accepted: and transmit, to the RAMF, at least one of: accept information indicating whether the request is accepted, a temporary ID for at least a part of the subscription ID, a SMF ID and a connection ID (see paragraphs [0056], upon reception of the initial session setup request, the chosen SM performs a response process including transmitting a session establishment response to the MM 207 and this reads on ); determining whether the request is accepted: and transmitting, to the RAMF, at least one of: accept information indicating whether the request is accepted, a temporary ID for at least a part of the subscription ID, a SMF ID and a connection ID).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
VI.	Claims 5, 10, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0187277 A1) in view of Vayilapelli et al. (US 2018/0199303 A1).
Regarding claim 5 Lee teaches wherein two or more applications requesting connectivity to the same DN use the same subscription ID.
Vayilapelli teaches wherein two or more applications requesting connectivity to the same DN use the same subscription ID (see paragraph [0010] & [0076], a plurality of devices associated with the same subscription identifier request connectivity to the Data Network and this reads on wherein two or more applications requesting connectivity to the same DN use the same subscription ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Lee adapt to include wherein two or more applications requesting connectivity to the same DN use the same subscription ID because it would provide for a more efficient 
Regarding claim 10 Lee teaches the method according to claim 9 including for wherein the ID is received in the request or assigned by the SM (see Lee, paragraphs [0050] & [0055], The UE transmits a session establishment request including a UE ID, and the chosen SM transmits a session establishment response including the UE ID and UE IP.  This reads on wherein the ID is received in the request or assigned by the SM) and except for the ID being a temporary ID.
 Vayilapelli teaches using a temporary ID (GUTI) (see paragraphs [0003] & [0007], each of two or more devices are associated with a different GUTI and determining by the network a different GUTI for each of the device when receiving an attach request message.  This reads on using a temporary ID (GUTI)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ID in Lee adapt to include a temporary ID because it would allow for devices with the same subscriber ID to be distinguished (see Vayilapelli, paragraphs [0079] & [0098]) thereby allowing for connecting multiple devices with the same subscription ID to the Data Network (see Vayilapelli , paragraphs [0010]).
Regarding claim 29 Vayilapelli teaches the method of claim 1 except for a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method.
Vayilapelli teaches a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out a method (see paragraphs [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Lee adapt to include a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method 
Regarding claim 30 Vayilapelli teaches a carrier comprising a computer program, wherein the carrier comprises a non-transitory computer readable storage medium (see paragraph [0117]).
Regarding claim 31 Vayilapelli teaches a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method (see paragraph [0117]).
Regarding claim 32 Vayilapelli teaches a carrier comprising a computer program, wherein the carrier comprises a non-transitory computer readable storage medium (see paragraph [0117).

Conclusion
VII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. Pub. No.: US 2017/0303259 A1 discloses a communication method and apparatus using network slicing including a UE including in a session establishment request, information that enables selection of an SMF with a DNN of a data network for a PDU session (see paragraph [0138]).
Wang et al. Pub. No.: US 2019/0150219 A1 discloses methods for supporting session continuity on per-session basis including an AMF performing an SMF selection (see paragraph [0110]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
January 14, 2022